On Motion for Rehearing.
Appellant earnestly insists that, because it was exempt from the penalty statute in 1903 when incorporated, it continued to be exempt, unless subsequent legislation, strictly construed, applied to such company, and that the penalty statute (article 4736, R. S. 1925) was not clearly intended to apply to it, but was a part of the act of 1909 applicable only to the kinds of insurance companies designated and regulated by that act. We do not sustain this contention. Regardless of how general the original act of 1909 (chapter 108) may have been in its application, articles 4716 and 4736, being sections of the 1909 act, have twice been re-enacted by the Legislature as Revised Statutes of 1911 and 1925, in general terms and of general application to the writing of life insurance in this state. This purpose is clearly indicated in the language of article 4716, R. S. 1925, that, “When consistent with the context and not obviously used in a different smse, the term ‘company,’ or ‘insurance company,’ as used herein, includes ail-corporations engaged as principals in the business of life, accident or health insurance.” (Italics ours.)
This language is general in terms, and was intended, we think, as was that of article 4736, to apply to, and does apply to, every kind and character of life insurance corporation doing business in this state, regardless of when and how incorporated, unless such insurance company brings itself within some other provision of the Revised Statutes exempting it from these provisions. This appellant did not undertake to do. Motion overruled.
Overruled.